DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzarello et al. (4,862,971) as applied to claims 1 and 12 above and further in view of Casali et al. (6,769,496) and Tuttle et al. (6,234,508).


Regarding claims 1 and 12, Azzarello et al. discloses a work vehicle comprising:
A ground engaging implement
A chassis (12) supported on the ground engaging implement
A prime mover (tractor – column 2 lines 35-40) configured to move the chassis along a ground surface
A hitch connected to the chassis (12) and configured to rotate with respect to the chassis (12), the hitch having:
A first bracket (54) connected to a first portion of the chassis
A first stabilizer bar (234) connected to the first bracket
A first hitch arm (22) connected to the first stabilizer bar, the first hitch arm configured to selectively engage a work implement (28)
A second bracket (54) connected to a second portion of the chassis, the second portion of the chassis being spaced from the first portion of the chassis, such that the second bracket is spaced apart from and independent of the first bracket
A second stabilizer bar (235) connected to the second bracket
A second hitch arm (22) connected to the first stabilizer bar, the second hitch having a free end configured to selectively engage the work implement
A controller in electrical communication with the first stabilizer bar, the second stabilizer bar and the work implement
A user interface engageable by a user and in electrical communication with the controller (column 2 lines 15-23)

Azzarello et al. discloses the invention as described above and discloses that the bracket is attached to the chassis but fails to provide details of the attachment.  Like Azzarello et al, Casali et al., discloses a hitch device for connecting an implement to a work vehicle wherein a stabilizer bar is connected between a hitch arm and a bracket that is connected to the chassis.  Unlike Azzarello et al., Casali et al., discloses that the bracket can be connected to the chassis via a recess (fastener openings) in the chassis that receives protrusions (screws) from the bracket (see figure 1, multiple upwardly extending protrusions on bracket (S) – one can be considered a protrusion received in a recess and the others are the plurality of fasteners for connection – more structure needed to clearly define protrusion/recess).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the attachment mechanism of Casali et al., to connect the bracket to the chassis of Azzarello as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

The combination of Azzarello and Casali discloses the invention as described above but fails to specifically disclose that the ends of the screws are contained within the recess/aperture.  Like the combination, Tuttle also discloses a mounting arrangement for a hitch to a tractor.  Unlike the combination, Tuttle discloses that fasteners can be used to mount directly to a frame/chassis such that the fasteners are fully contained within the recess (column 5 lines 13-17).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention that the fasteners of the combination could be fully received within recesses in the frame as it would be combining prior art elements according to known methods to achieve predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Allowable Subject Matter
Claims 1-19 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues that the references fail to show the protrusions held within the recesses since the combination uses bolts to read on the protrusions and argues that bolts would protrude through the recesses to be received by a nut.  The examiner does not agree that the combination of Azzarello and Casali discloses a nut to receive the bolt as internal threads on chassis/frames are known in the art to receive bolts without the use of nuts and Casali does not specifically disclose a nut.  Furthermore, Casali indicates that the fasteners are “screwed to the frame of the tractor” thereby implying that no nuts are used. Nevertheless,  Tuttle et al. (6,234,508) has been included in the combination of references above as it specifically discloses that bolts can be utilized without nuts (Tuttle discloses that the bolts extend through the bracket and are screwed directly into gear case of the tractor (column 5 lines 13-17)).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671